DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a line through pipe” disposed in an inner hole of the dual gear (claim 1, line 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections

Claims 1 and 2 are objected to because of the following informalities:  In lines 16, 21, 22, 25, 26, 27-28, 30, and 31 of claim 1 and line 2 of claim 2, it appears “the cycloidal gear” should be --the cycloidal gears-- or --each cycloidal gear--, since two cycloidal gears were claimed.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In line 8 of claim 1, it is not clear what is being claimed by “a line through pipe”.  It is not clear if this is describing an element or feature of the hollow reducer itself, or an element separate from the reducer that passes through the hollow.

Lines 22-23 (first two lines of the second page of claims) and 31-32 of claim 1 claim that the cycloidal gear is subjected to an equidistant-radial moving composite modification that results in a radial gap and two backlashes between the pin and the tooth socket of the cycloidal gear, where the modification is a positive equidistant-positive radial moving composite modification. The positive radial moving modification is described in the last two lines of page 10 of the description as “a grinding wheel departing from the center of a working table” (as opposed to moving towards the center for negative radial moving).  From this description, it appears that a positive radial moving modification results in a cycloidal gear with a larger radius (grinding wheel further from the center), so that it is not clear how a radial gap is formed between the cycloidal gear and the pin by the cycloidal gear being subjected to a positive radial moving modification.

In the last three lines of claim 1, “a return difference…is reduced to satisfy a design requirement by means of an anti-backlash principle” is indefinite because it is not clear what a return difference is, nor what anti-backlash principle is being referred to.
The specification gives several examples of values of return difference, but does not describe what a return difference is.  A search of the prior art relating to cycloidal gearing shows a regular use of the term “return difference” in Chinese patent documents, but nowhere else.  An explanation or definition of return difference was not found in the Chinese documents.  From context, it appears return difference is related to backlash, but it is not clear how.  Most mentions of return difference simply express the desirability of reducing return difference, though a few mentions of return difference appear to relate it to overall play among multiple elements within a system.  It is not clear what would meet the limitation of a return difference being reduced.  For the purpose of this action, “return difference” is interpreted as referring to the combined radial gap and two backlashes, since these are also “formed by the positive equidistant-positive radial moving composite modification”.
The specification only mentions “anti-backlash principle” once, with the same wording as the claim, without explanation of what principle is used.  For the purpose of this action, “reduced to satisfy a design requirement by means of an anti-backlash principle” is interpreted as reduced to satisfy a design requirement of a principle of having no backlash (not having backlash is the principle).
It is not clear how an equidistant-radial moving composite modification of a cycloidal gear can form both two backlashes and a return difference reduced according to an anti-backlash principle.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of copending Application No. 17/529,236 (published as U. S. Patent Application Publication 2022/0074466) in view of Tanaka, U. S. Patent 6,699,152. 
The copending application claim 1 includes all of the elements of the current application claim 1, including a reducer comprising a pin wheel (gear) housing, a first-stage reduction component, and a second stage reduction component with a planet wheel connected to a shaft extension of an eccentric shaft, 2-3 eccentric shafts, left and right cycloidal gears, a pin, a left rigid disk connected to a right rigid disk by flanges passing through the cycloidal gears, wherein the cycloidal gears are subjected to a positive equidistant-positive radial moving composite (combination) modification resulting in a radial gap and two backlashes between the pin and the tooth socket of the cycloidal gears, where the backlash Δc=(0.7-5)λ, λ being a thermal expansion amount of the cycloidal gear that equals 0.00062 times the average diameter of the cycloidal gear.
The difference between the current application claim 1 and the copending application claim 1 is the composition of the first-stage reduction component.  The copending claim 1 does not claim a driving wheel on a servo motor and a dual gear comprising a driven wheel meshed with the driving wheel, with a line through pipe disposed in an inner hole of the dual gear and bearings supporting the dual gear on the right rigid disk and a robot body.  The other wheel of the dual gear is the sun wheel meshing with the planet wheel, which is claimed in the copending claim 1.
Tanaka shows a hollow reducer in figure 1.  The reducer comprises a pin wheel housing 21, a first stage reduction component, and a second stage reduction component with an eccentric shaft 17 having a planet wheel 33, a left cycloidal gear 19, a right cycloidal gear 19, a pin 21 (col. 2, lines 56-58), and a left rigid disk 12 with flanges 13 passing through the cycloid gears and coupled to a right rigid disk 14.  The first stage reduction component comprises a driving wheel on a servo motor, a dual gear, and a planet wheel, wherein the dual gear comprises a driven wheel and a sun wheel, the driven wheel meshing with the driving wheel and the sun wheel meshing with the planet wheel.  A line through pipe (as best understood) is disposed in an inner hole of the dual gear, and two sides of the dual gear are respectively supported on the right rigid disk and a corresponding position of the device body by a first bearing and a second bearing.  Tanaka discloses this arrangement of a first stage reduction component, using a dual gear, allows for providing a variety of easily changed reduction ratios (rather than being limited to speed increasing ratios) while facilitating mounting of the motor and securing a hollow space in the portion of the rotation center of the reduction gear where wiring or piping can pass without risk a damage by rotating elements (col. 1, lines 21-60), demonstrating the current claim 1 to be an obvious variation of the copending claim 1.
This is a provisional nonstatutory double patenting rejection.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 4,549,450 (Pierrat) October 1985 - compliance is built into a cycloidal gearing to simultaneously reduce backlash and allow for temperature changes, load stress, and limitations in machining accuracy.

U. S. Patent Application Publication 2008/0295623 (Kurita et al.) December 2008 - cycloidal reducer with various arrangements of the first-stage reduction.

U. S. Patent 7,534,184 (Tsurumi) May 2009 - "Thus, the present invention has a lot of variations in a structure from an input shaft to an eccentric body through a middle shaft."  Includes a first stage with a dual gear meshed with a motor driving wheel and a planet wheel.

CN 101666366 (Wu) March 2010 - “(c) recording gear transmission design handbook 839 page indicates the RV speed reducer return difference is mainly as follows: the needle tooth pin hole circumferential position error factor, pin tooth pin radius error, isometrically and travel distance error."

WO 2010/119631 (Makizoe) October 2010 - an example of a cycloidal gearing that does not have backlash but still allows thermal expansion.  Expansion is absorbed by a groove in the face of the external gear.

CN 102966721 (Wang et al.) March 2013 - "[0004] On the other hand, high precision and high reliability are opposite to each other, how to better coordinate relation of the two, is the engineering field of one of scientific difficult problems. in precise transmission, the return difference is an important index of the reducer transmission precision, the return difference is mainly determined by the engaged gear wheel tooth deformation and tooth side gap, small deformation and backlash, high transmission precision, but due to the load change, error factors such as the gear is easy to generate all kinds of interference when jogging, easy to cause the abrasion of the tooth surface, affect the operational stability, resulting in reduced reliability of the transmission. especially the high-low temperature alteration, vibrating impact and so on special environment and extreme condition, due to the thermal deformation of the gear material generated vibration coupling with the working environment caused by "jamming" profile interference even the tooth and tooth are even seizure phenomenon, which seriously affects the gear transmission precision and reliability, even the transmission and system generates complete failure."

WO 2014/006833 (Wang et al.) January 2014 - " In the eccentric oscillating gear device, the temperature in the carrier becomes higher than the temperature of the outer cylinder during use. For this reason, the rocking gear thermally expands during use. Due to the thermal expansion of the oscillating gear, the gap between the outer teeth of the oscillating gear and the inner teeth of the outer cylinder becomes narrower. Along with this, the surface pressure of the tooth surface of the oscillating gear increases, resulting in a problem that the life of the oscillating gear is reduced."  Pressure is relieved by making the outer cylinder of a material with greater thermal expansion than that of the oscillating gears.

WO 2014/030292 (Nakamura) February 2014 - "The backlash angle of the carrier (4) relative to the outer cylinder (2) is set in the range of two to three minutes so that the backlash angle becomes about one minute due to the thermal expansion of the rocking gear (14) during use."  Increased backlash before operation of the reducer (before thermal expansion) is accomplished by decreasing the diameter of the pins.

CN 107725687 (Zhou et al.) February 2018 - "the tooth of the cycloid wheel for shaping, a cycloidal tooth profile in normal direction close to the radial region, namely tooth top and the tooth root region for modification, to avoid interference of the cycloid tooth profile divided into tooth top region and root region and engagement regions to form a smooth curve and the needle pin and cycloidal gear material after thermal expansion, when using tooth top region and root region there is a certain gap between the needle pin, the rest area engaged with the needle pin."

CN 108036027 (Wu) May 2018 - appears to dimension a radial gap between a cycloidal gear and pin teeth to compensate thermal expansion of the cycloidal gear.

CN 108843747 (Wu) November 2018 - "the first and the second outer gear 7A, 7B and the inner gear ring of the radial gap Δ j (mm) is equal to half of outer gear thermal expansion amount δ (mm) plus the compensation amount, that is, Δ j=0.5 δ + 0.005~0.02 (mm)."  In a cycloidal speed reducer including a first stage reduction with a dual gear meshed with a driven wheel and a planet wheel of an eccentric shaft.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659